Citation Nr: 0607951	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-40 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died in June 2002; according to his death 
certificate, his death was the result of end stage liver 
disease due to, or as a consequence of, pneumonia and 
respiratory failure, adynamic ileus, and abdominal distension 
secondary to adynamic ileus.

2.  At the time of the veteran's death, there were no 
disabilities or diseases for which service connection was in 
effect.

3.  No disorder that led to the veteran's demise was 
attributable to the veteran's military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through a May 2003 notice letter and a statement of the case 
(SOC) in September 2004, the RO notified the appellant and 
her representative of the legal criteria governing her claim, 
the evidence that had been considered in connection with her 
claim, and the bases for the denial of her claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to substantiate 
her claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  Additionally, the May 2003 notice 
letter requested the appellant to submit medical evidence, 
records, diagnoses, and opinions regarding the veteran's 
disabilities.  Consequently, the Board finds that the 
appellant has been put on notice to submit any pertinent 
evidence that she may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in 
Leavenworth, Kansas, and Kansas City, Missouri.  Also, 
records from multiple private treatment providers identified 
by the appellant have been obtained.  Records from Heartland 
Regional Medical Center were requested but were not obtained.  
The appellant identified these records as dealing with a 
heart attack in 1992 and 1993.  As there is no indication 
that a cardiovascular problem was associated with the 
veteran's death, or his time in service, a follow-up request 
for these specific records is unwarranted.



II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases may be presumed to have incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty, or at 
some time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Also, certain diseases associated with exposure to herbicide 
agents may be presumed to have been incurred in service even 
though there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means 
a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a compensable degree 
at any time after service.  See 38 C.F.R. § 3.307(a)(6).  The 
law also provides that a veteran who served in the Republic 
of Vietnam during the designated period may be presumed to 
have been exposed to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

A disability incurred during active military service shall 
not be deemed to have been incurred in line of duty if such 
disability was a result of the abuse of alcohol by the person 
on whose service benefits are claimed.  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user.  38 C.F.R. § 3.301(d) (2005).  See also 
38 U.S.C.A. § 105 (West 2002); VAOPGCPREC 7-99 (June 9, 1999) 
(confirming that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for 
claims, including cause of death, filed after October 31, 
1990).

The veteran died in June 2002.  At the time of the veteran's 
death, there were no service-connected disabilities.  The 
appellant contends that laryngeal cancer was related to 
service and contributed to the death of the veteran.  She 
also contends that the veteran's alcohol abuse was related to 
service and was the underlying cause of his liver disease, 
which was the immediate cause of death according to the death 
certificate.  The record has also been reviewed with respect 
to the other disabilities reported on the death certificate - 
end stage liver disease, pneumonia and respiratory failure, 
adynamic ileus, and abdominal distension.

The service medical records (SMRs) do not make reference to 
complaints or findings concerning problems with the liver, 
pneumonia or other respiratory conditions, the bowels, or the 
abdomen.  Nor were any such findings reported until many 
years after service.  There is no competent medical evidence 
of record, nor has the appellant contended any exists, that 
the principal and contributory causes of the veteran's death, 
as stated on the death certificate, were in any way related 
to his active service.

With regard to the veteran's alcohol abuse, a June 2002 
Kansas City VAMC discharge summary notes end-stage liver 
disease secondary to alcohol as one of the veteran's final 
diagnoses.  The SMRs do not reflect any reported alcohol 
problems experienced by the veteran in service.  The only 
indication of alcohol abuse in service consists of statements 
submitted by the appellant.  Even assuming the veteran's 
alcohol abuse is linked to service, 38 C.F.R. § 3.301(d) 
prohibits service connection for any disability arising from 
such abuse.  Thus, benefits from claims, including cause of 
death, as in this case, which are a result of the veteran's 
own abuse of alcohol are precluded.  VAOPGCPREC 7-99 (June 9, 
1999).

With regard to the veteran's laryngeal cancer, a February 
2002 Leavenworth VAMC discharge summary notes a diagnosis and 
treatment for laryngeal cancer.  The veteran was given 
radiation therapy from January 2002 to February 2002.  
Laryngeal cancer is among the diseases that may be 
presumptively service connected due to exposure to certain 
herbicides.  See 38 C.F.R. § 3.309(e).  Even though there is 
no evidence of laryngeal cancer in service, the disease may 
be presumed to have been incurred in service, if the veteran 
actively served in the Republic of Vietnam during the 
requisite time period.  See 38 C.F.R. § 3.307(a)(6) (cancer 
of the larynx may be presumed to be due to exposure to 
herbicides in Vietnam if qualifying service is shown).  Even 
assuming such service, there is no basis for finding that the 
cancer affected his death.

Although the appellant vigorously contends that laryngeal 
cancer contributed to the veteran's death, there is no 
medical evidence suggesting such.  The Leavenworth attending 
physician, upon the February 2002 discharge noted that "the 
patient has done well.  His radiation therapy is over, and he 
will be discharged back to the community."  Additionally, 
per the final June 2002 Kansas City VAMC summary, laryngeal 
cancer was not noted upon admittance.  Laryngeal cancer was 
also not listed among the veteran's final diagnoses upon 
death, nor was it noted as a principal or contributory cause 
of death on his death certificate.  As there is no evidence 
that the veteran had laryngeal cancer upon death, nor is 
there evidence that the disease or its residuals either 
caused or contributed to the veteran's death, the appellant's 
claim fails on this basis.

The Board has considered the appellant's statements regarding 
the veteran's cause of death.  The appellant, as a layperson 
without medical training or expertise, does not have the 
medical competence to link the veteran's fatal disease 
process, or any component thereof, to his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the record does not support 
a conclusion that the veteran died from any service-connected 
disability or that his death was otherwise related to 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


